— Appeal by defendant from a judgment of the County Court, Queens County, rendered June 23, 1959, convicting him, after a jury trial, of robbery in the first degree and sentencing him to an indeterminate term of 10 to 30 years. Judgment reversed on the law and the facts, indictment dismissed, and defendant directed to be discharged from custody. In our opinion, the evidence was insufficient to establish the defendant’s guilt beyond a reasonable doubt. Nolan, P. J., Christ and Brennan, JJ., concur; Beldoek, J., dissents and votes to affirm the judgment of conviction, with the following memorandum: While the evidence against defendant is entirely circumstantial, it is my opinion that it contains ample justification for the jury to find defendant guilty of the crime charged. The established facts are not only inconsistent with defendant’s innocence but exclude to a moral certainty every hypothesis but that of guilt. (People v. Fitzgerald, 156 N. Y. 253; People v. Eckert, 2 N Y 2d 126.) Evidence is not to be discredited because circumstantial, for such evidence often has more reliable elements than eyewitness testimony. (People v. Harris, 136 N. Y. 423.)